DETAILED ACTION
Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
	Claims 1, 5, 17, and 24 are amended.  Claims 6-14, 16, 18-23, 28-30 are cancelled.


Response to Arguments
The objection to claims 1, 5, 17, and 26 are withdrawn in view of the amendments to claims 1, 5, and 17 (the amendment to claim 1 resolves the issue in claim 26).
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 10 and 11 in section 8 of the previous Office Action is withdrawn in view of the cancellation of claims 10 and 11.
The 35 U.S.C. § 112(d) or 35 U.S.C. § 112, 4nd paragraph rejection of claims 10 and 11 are withdrawn in view of the cancellation of claims 10 and 11.
The 35 U.S.C. § 112(a) or 35 U.S.C. § 112, 1st paragraph rejection of claims 1-5, 10, 11, 15, 17, and 24-27 are withdrawn after further consideration.  The specification includes a sufficient description of a representative number of species (MPEP 2163.05(I)(B).  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with D. Schmidt on 4/21/2022.

The application has been amended as follows: 

Claim 1


Inserted a “:” after “comprises on line 4.

Inserted “present at the locus” after “pH” on line 14.


Claim 26


Inserted “the” before both instances of “indication” on line 3.

Inserted “a” before “change” in line 3.

Inserted “the” before “indicating” in line 5.

Inserted “the” before “output” in line 6.


Claim 27


Inserted “the” before “information” on line 2.



Allowable Subject Matter
Claims 1-5, 15, 17, and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see relevant sections in the Office Actions dated 12/17/2021 and 7/2/2021 regarding the state of the prior art.  An updated search yielded the following references:
VanDelden (US 2014/0364819) teaches a nano-enhanced wound dressing that includes a polyurethane ([0121]) and includes ability to monitor wound pH ([0056]).  However, there are no details regarding the polyurethane construction and pH sensing capabilities. 
Hammond et al. (US 2015/0308994), which includes the same assignee/applicant (Smith & Nephew) as the instant application, teaches a pH indicator device (see Abstract).  The device may be in the form of a wound dressing [0071] including a polyurethane foam ([0083], such foam interpreted as a polyurethane network).  The dressing may include a pH indicating dye which may be interpreted as the indicator monomer.  However, it appears to be limited to only the surface ([0072] rather than immobilised therein (to the polyurethane network).  While Hammond does disclose acrylols incorporated into the dressing (see [0071], it is not described as hydrophilic monomer that is part of a hydrophilic copolymer.  No ionizable group or moiety with the requisite pKa characteristic is included as well.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5, 15, 17, and 24-27 are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791                              


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791